DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/27/2021, 01/14/2021 and 01/30/2020 have been considered by the examiner.  
Status of Claims
3.	Acknowledgement is made to applicant's amendment of claims 3-6. Claims 7-10 are new additions. Claims 1-10 are pending in this application.
Specification
The substitute abstract filed 12/04/2019 is acknowledged and has been approved for entry by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3-4, 7-8, the claim element "down ply predetermined portion" renders the claim indefinite because claim 1 of which claims 3-4, depends recites the "down ply predetermined portion" as an optional non-limiting claim element. Likewise claim 2 of which claims 7-8 depend does not require the structure of a "down ply predetermined portion". Thus, the aforementioned claims are ambiguous as to where the curvature is formed. For the purposes of this examination the curvature limitation will be considered as “a curvature is formed at a turn-up ply predetermined portion that covers the turn-up end portion of the turn-up portion in the main body portion of the turn-up ply from an inside in the tire width direction”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jolivet et al. (GB 992,341) used as English translation for LU 41332 – of record.
Regarding claim 1, Jolivet discloses a radial cord pneumatic tire. The tire includes the use of a carcass ply, where the carcass ply includes the use of rubber encased cord material. The carcass ply is further configured to have two layers of parallel cord fabric A and B, which are formed in a toroidal shape between a pair of bead cores; wherein the radial cords of the inner layer A corresponds to a turn-up ply including a main body portion extended across and disposed between the pair of bead cores, and turn-up portions turned up around the respective bead cores from an inside toward an outside in a tire width direction; and the outer layer B corresponds to a down ply extending up to at least an inside in a tire radial direction of the bead cores so as to cover the turn-up ply including the turn-up portions from an outside, see Fig. 1. The inner layer A is further configured to have the inner layer A main body portion at the turn-up portion be shaped to have undulations, which corresponds to a curvature is formed at a turn-up ply predetermined portion that covers the turn-up end portion of 
As to the “a curvature is formed in a down ply predetermined portion of the down ply that covers a turn-up end portion of the turn-up portion of the turn-up ply from an outside in the tire width direction”, the claim element “at least either one of” reads as a contingent clause. In particular, the “either one of” term raises a question as to the limiting effect of the down ply. Therefore, since the down ply is not positively recited in the claim and all the other claim limitations are met, the prior art anticipates the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 5,335,707), in view of Chang (KR 10-0792997).
Regarding claim 1, Sano discloses a tire having a radial cord arranged carcass ply, the cords being coated by a topping rubber, see Col 2 line 65 – Col 3 line 2 – corresponds to the claimed radial tire including a carcass that includes a rubber coated layer of a carcass ply extending in a radial direction of the tire. The carcass ply is further formed as a plurality of carcass plies 16A/16B. Whereby the inner carcass ply group 16A has a toroidal main portion 6Aa extending between the bead portions and a turnup portions 6Ba which axially extend and terminate at terminal ends. And an outer carcass ply group 16B which has a toroidal main portion 6Ab and turnup portions 6Ba which terminate at terminal ends, see FIG. 1, Col 2 lines 58-64 – corresponds to the claimed the carcass being formed into a toroidal shape between a pair of bead cores, the carcass 
Sano is silent regarding the radial tire is a pneumatic and a curvature is formed in at least either one of a down ply predetermined portion or a turn-up ply main body predetermined portion. 
As to the curvature, the claim element “at least either one of” raises an irrebuttable presumption concerning the necessity of the curvature placement. In particular, the “at least either one of” term releases the claim of patent protection for a curvature is formed in a down ply predetermined portion of the down ply that covers a turn-up end portion of the turn-up portion of the turn-up ply from an outside in the tire width direction and thus for the purposes of this examination will not be considered.
Chang discloses as inventive background (considered as a state of being known in the art) in pneumatic tires the carcass is used to support the air pressure applied to the tire and that the carcass cords expand and contract to withstand tension forces due to pressure changes, see Background - 1st para. Chang further develops this idea in forming carcass cords into a corrugated shape and setting the shape around the carcass st para and figure 1.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. See In re Semaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 
The motivation to combine references exists when combination results in a product that is more desirable, whether or not the combination is suggested in the references themselves. In this instance, the combination of Sano with Chang provides combined effects on the durability of the tire carcass plies. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the inner carcass ply of Sano with a curvature that is formed at a turn-up ply predetermined portion that covers the turn-up end portion of the turn-up portion in the main body portion of the turn-up ply from an inside in the tire width direction, as taught by Chang, in order to provide the tire with a means to absorb tensile forces, which reduces deterioration of the strength of the carcass cords, as well as prevent separation between the carcass ply layers.
Regarding claim 2, as previously discussed, modified Sano discloses the undulated inner carcass ply layer provides an advantage of absorbing tensile forces, which reduces deterioration of the strength of the carcass cords, as well as prevent separation between the carcass ply layers. Thus it is considered when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Moreover, one would have been motivated to form the undulations in the claimed manner to restrict the growth of the carcass ply which reduces the strength of the carcass cords as taught by Chang.
Regarding claims 5-6, 9-10, modified Sano discloses the claimed invention except for the claimed shapes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the wave or semi-elliptical shape for the purpose of placing the center of the corrugated (construed as bulge) portion on the turn-up edge portion so that the corrugated portion does not cause ply separation at the turn-up ply ends, see Chang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                       	

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .